[Cite as State v. Jenkins, 2013-Ohio-880.]


                                   IN THE COURT OF APPEALS

                                ELEVENTH APPELLATE DISTRICT

                                     PORTAGE COUNTY, OHIO


STATE OF OHIO,                                          :           OPINION

                 Plaintiff-Appellee,                    :
                                                                    CASE NO. 2012-P-0093
        - vs -                                          :

MICHAEL A. JENKINS,                                     :

                 Defendant-Appellant.                   :


Criminal Appeal from the Portage County Court of Common Pleas, Case No. 1997 CR
0410.

Judgment: Affirmed.


Victor V. Vigluicci, Portage County Prosecutor, and Pamela J. Holder, Assistant
Prosecutor, 241 South Chestnut Street, Ravenna, OH 44266 (For Plaintiff-Appellee).

Michael A. Jenkins, pro se, PID: A356051, Trumbull Correctional Institution, P.O. Box
901, Leavittsburg, OH 44430-0901 (Defendant-Appellant).



TIMOTHY P. CANNON, P.J.

        {¶1}     Appellant, Michael A. Jenkins, appeals the judgment of the Portage

County Court of Common Pleas denying his motion requesting that a final, appealable

order be issued in his case. For the following reasons, the judgment is affirmed.

        {¶2}     On December 24, 1997, appellant was indicted on one count of

aggravated       murder,      a    capital   offense,       with   three   aggravating   circumstance

specifications; one count of attempted aggravated murder; one count of aggravated
burglary; one count of aggravated robbery; and one count of tampering with evidence.

In addition, each count contained a firearm specification.

         {¶3}   Appellant entered into a negotiated plea of guilty to aggravated murder,

with a firearm specification, and to felonious assault, which was amended from the

charge of attempted aggravated murder. The state entered a Nolle Prosequi to the

remaining counts and specifications.

         {¶4}   On February 25, 1998, the trial court accepted appellant’s plea and

sentenced him to life imprisonment for aggravated murder, with three consecutive years

for the firearm specification and two consecutive years for felonious assault. Appellant

did not file a direct appeal from this entry.

         {¶5}   On July 16, 2012, appellant filed a “motion for a final appealable order.” In

his motion, appellant contended that his original entry of conviction did not contain an

explanation of his limited appellate rights and therefore was not a final, appealable

order. Appellant requested the trial court issue a new entry with an explanation of his

rights which would constitute a final, appealable order.            The trial court denied

appellant’s motion.

         {¶6}   Appellant, pro se, appeals from this denial and asserts one assignment of

error:

         {¶7}   “The Common Pleas Court committed prejudicial error in finding that

Appellant’s July 16, 2012 Motion for Final Appealable Order was not well taken, thereby

denying Appellant of the notification of his appellate rights.”

         {¶8}   Appellant asserts that the trial court’s February 25, 1998 entry was not a

final, appealable order because it did not advise him of his limited appellate rights.




                                                2
Appellant does not argue that the trial court failed to inform him of his limited appellate

rights; he instead merely contends that an explanation of these rights was not expressly

contained in his entry of conviction. Appellant is indeed confined to such an argument

in this case, because without the filing of a transcript, the regularity of the proceedings

must be presumed. See State v. Stislow, 11th Dist. No. 2005-L-207, 2006-Ohio-4168,

¶24 (“[w]hen an appellant fails to provide a complete transcript, or those portions that

support the claimed error, the reviewing court has no choice but to presume the

regularity of the proceedings”).

       {¶9}   A judgment of conviction constitutes a final, appealable order under R.C.

2505.02 and satisfies the requirements of Crim.R. 32(C) when it sets forth the following:

“(1) the guilty plea, the jury verdict, or the finding of the court upon which the conviction

is based; (2) the sentence; (3) the signature of the judge; and (4) entry on the journal by

the clerk of court.” State v. Baker, 119 Ohio St.3d 197, 2008-Ohio-3330, syllabus,

modified by State v. Lester, 130 Ohio St.3d 303, 2011-Ohio-5204. Here, the trial court’s

entry does not contain an express provision setting forth appellant’s limited appellate

rights; however, it does constitute a final, appealable order in that it sets forth

appellant’s guilty plea and the sentence. It is also signed by the judge and journalized

by the clerk of court. As such, appellant’s assignment of error is without merit.

       {¶10} The judgment of the Portage County Court of Common Pleas is affirmed.



CYNTHIA WESTCOTT RICE, J.,

THOMAS R. WRIGHT, J.,

concur.




                                             3